          Case 1:20-cr-00054-AJN Document 50 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                12/1/20


United States of America,


                 -v-                                                  20-cr-54 (AJN)

                                                                          ORDER
Tafari Gordon,

                              Defendant.


ALISON J. NATHAN, District Judge:

       A change of plea proceeding in this matter is currently scheduled for December 1, 2020

at 3:00 P.M. Dkt. No. 48. The Defendant has indicated that he consents to proceeding remotely.

Dkt. No. 49. The Court will separately provide the parties with instructions for accessing this

platform. At 3 p.m. on December 1, members of the public may access audio for the proceeding

by calling (917) 933-2166 and entering Conference ID number 132796686.


       SO ORDERED.

Dated: December 1, 2020
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
